VAUGHN, Judge.
The unexplained possession of recently stolen property raises a presumption of fact tending to show that the possessor is guilty of larceny. There was sufficient evidence in this case to have sustained a verdict of guilty as to each defendant on the charges of larceny. Nevertheless, the jury acquitted each defendant of larceny. Defendants contend that the evidence was not sufficient to carry the cases to the jury on the charges of receiving stolen goods, knowing them to have been stolen.
The possession of stolen property, without more, does not raise a presumption that those in whose possession the goods are found immediately after the larceny are guilty of receiving the stolen property knowing it to have been stolen. “[T]he crime of receiving presupposes, as an essential element of the offense, that the property in question had been stolen by someone other than the person charged with the offense of receiving. . . . ” In re Powell, 241 N.C. 288, 84 S.E. 2d 906.
In the case before us, the evidence tends to show that the pigs were stolen by defendants. There is no evidence tending to show that the pigs were stolen by others and then received by these defendants with the knowledge that they had been stolen. Defendants’ motion for nonsuit on the charges of receiving stolen goods, knowing them to have been stolen should have been allowed. State v. Neill, 244 N.C. 252, 98 S.E. 2d 155.
Reversed.
Judges Campbell and Britt concur.